Title: To Benjamin Franklin from Edmund Clegg, 11 May 1782
From: Clegg, Edmund
To: Franklin, Benjamin


Hond Sir
London May: 11: 1782
I this day recd Your Packet enclosing—two Letters one for me—A Coppy of one sent Mr Wyld the 31 March with another now with the Pass—& the other two Letters of Recommendation— I find both by Yours & Mr Wylds, that We have Misunderstood the Conference betwixt him and You— I wrote by Mr Hodgsons Conveyance last night, and yet I thought it my duty to own the rect: of Your Papers for which I return you my most humble thanks.— I have another reason for troubling you with this viz The ignorance of my Country frds in attempting to take over any English Manufactured Goods for now they are informed of their danger it will not only be the highest folly for their own sakes—but an insult upon your Patronage— I Purpose therefore to set out with the Papers to morrow night by the Coach—to set them right in that matter, and to Perswade them if they can now by any means do it, to wait for a Peace; as I did always earnestly advise them— I do not think Mr Wyld Capable of a design’d deception, but having seen little of the great World, and having been very little conversant with men of high rank—I think his ready admittance to so high a Character as I have the Pleasure and honor now to address—may have made him a little too sanguin and impatient to be gone at all events. However he has set me quite right as to the expences of the Voyage— His representation of the Company being Persons of Property was also very Just, except a very few which the rest will assist— Indeed I find no fault with them but that of being too Precipitate in their Resolution of going now at all events & as it is so, I design to run all hazards with them, if I find they really can no way will avoid going this summer, on acct: of the steps they have taken, when I get down.
I have taken much pains to see Mr Laurens—and was this morning able to see him for the first time. He recd me with Polite kindness but the event was Just as I expected. “He told me he had, had many Applications, but his Situation did not allow him to attend to them—as he would not committ a transgression”— I reply’d I was affraid before I waited upon him—that the delicacy of his Situation, would not allow a more favourable attention. I had his promise of some Notice at a future time.
I am so anxious to be on the other side the Atlantic—and at the same time, to have my frds act with the best Prospects before them, they can—considering, how they have push’d themselves forward, that I don’t know any thing I could have done more to prevent hasty steps hurting them and again acknowledge our obligations to you to put us, as far as you can out of danger.
I am Hond: sir Your most obt & Very Humble Sert
Edmund Clegg
His Excellency B: Franklin Pleny &c &c
  
Addressed: Monsuer à / Monsr Franklin / Passi
Notation: Edmund Clegg London. 11. May 1782.
